Shea, J.,
dissenting in part. I join Justice Borden in agreeing with part I of the majority opinion and in disagreeing with part II of that opinion, which remands the case for further articulation by the trial referee of the basis for his finding of unjust enrichment.
The adoption by the trial referee of paragraph A. 13 of the plaintiffs motion to correct is an unambiguous finding of unjust enrichment from the time the parties separated until the conclusion of the trial. The rejection of paragraphs A. 12 and C. 2 of the motion, which state broader claims of unjust enrichment, does not undercut the finding of unjust enrichment for the more limited period delineated in paragraph A. 13. A remand for further articulation of the finding of unjust enrichment, therefore, is unnecessary.
I disagree with Justice Borden, however, over his proposal for a new trial with respect to the entire unjust enrichment claim, because it is broader in scope than necessary. The issue of liability for unjust enrichment during the period following the breakup of the parties’ engagement has expressly been determined in favor of the plaintiff by the finding in paragraph A. 13 and, with respect to the preceding period, the remainder of the finding implicitly resolves the unjust enrichment issue in favor of the defendant. There is no need to relitigate the liability issue with respect to those periods, as those determinations of the trial referee are *165adequately supported by the evidence and have not been found erroneous on appeal. Unlike personal injury actions tried before juries, in which we have regarded the issues of liability and damages as interwoven and have ordered new trials on both issues, even when the ground for reversal involves only damages; see Bleau v. Ward, 221 Conn. 331, 338 n.5, 603 A.2d 1147 (1992); those issues are separable in this case, which does not involve a jury trial. Accordingly, a remand should be limited to a determination of the amount of unjust enrichment that has accrued since September 30,1988, when the parties separated.
I agree with Justice Borden that the trial referee’s finding of unjust enrichment in the amount of $19,350 for the period after September 30, 1988, is flawed. There are two obvious defects. First, the calculation of the amount was based on the eighteen months that elapsed from the time of separation until the conclusion of trial at a monthly fair rental value of $1075. The defendant, however, owned a one-half interest in the property and, therefore, if she is liable in any amount because of her exclusive occupancy of the property, she would not have been obliged to pay a use and occupancy charge of more than one half of the fair rental value of the property. Furthermore, the finding indicates that the plaintiff, after moving out in September, 1988, “returned in early 1989 and resides with the defendant in the home.” The defendant’s liability for use and occupancy of the entire property must be limited to the period of approximately five months during which she held exclusive possession. Second, the finding wholly ignores the undisputed fact that the plaintiff has made all of the payments for the mortgage and taxes since the separation of the parties, from which the defendant has derived equal benefit. The trial referee refused to make such a finding despite undisputed testimony to that effect. The defendant has *166not challenged on appeal the plaintiffs factual claim that he has made all the payments for the mortgage, taxes and insurance since October, 1988, from his own funds. By adopting paragraph A. 11 of the motion to correct the trial referee found that “from October 1988 and thereafter, the plaintiff did not intend any of those payments to be gifts of any kind to the defendant.” These oversights of the trial referee should be corrected in any further proceedings.
I agree with Justice Borden that whether the defendant is liable for a use and occupancy charge, even for the several months that she held exclusive possession of the property, should be decided on the basis of equitable principles. The finding states that “[fjriction arose and increased, leading to the plaintiff leaving in September 1988.” The circumstances under which the plaintiff left the premises should be considered in deciding whether the defendant would be liable for use and occupancy during the relatively short period that the plaintiff was absent.
Accordingly, I dissent from part II of the majority opinion.